DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2017/0336679 A1 of record, “Kim”) in view of Huang et al (US Publication No.: US 2015/0109268 A1, “Huang”). 
Regarding Claim 1, Kim discloses a display apparatus (Figures 1-3), having a pixel unit (Figure 2), wherein the pixel unit comprises:
A plurality of scan lines, extending along a x direction (Figure 2, scan lines SL1; Paragraph 0041);

A first sub-pixel electrode (Figure 2, first sub-pixel electrode SPE1), comprising:
	A first main segment, extending along a first direction (Figure 2, as annotated below, where either annotation of Figure 2 may be selected);
		A first sub-segment, extending along a second direction (Figure 2, as annotated below, where either annotation of Figure 2 may be selected); and
		A second sub-segment, extending along a third direction (Figure 2, as annotated below, where either annotation of Figure 2 may be selected),
	Wherein the first sub-segment and the second sub-segment are respectively connected with the first main segment and are located at two opposite ends of the first main segment (Figure 2, as annotated below, where either annotation of Figure 2 may be selected); and
	A second sub-pixel electrode, disposed adjacent to the first sub-pixel electrode (Figure 2, second sub-pixel electrode SPE2) and comprising:
		A second main segment, extending along a fourth direction (Figure 2, as annotated below, where either annotation of Figure 2 may be selected),
	Wherein the first direction is different from the fourth direction, the second direction is different from the first direction, and the third direction is different from the first direction (Figure 2, as annotated below discloses that the fourth, second, and third directions differ from the first direction, where either annotation of Figure 2 may be selected).
	Kim fails to disclose that a first data line of the data lines is disposed between the first sub-pixel electrode and the second sub-pixel electrode, and the first data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; the first data line and a second data line of the data lines are disposed on two opposite sides of the first sub-pixel electrode, respectively, and the second data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; a distance between the first data line and the second data line in the x direction gradually decreases and then gradually increases.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kim to include a plurality of data lines with a specific configuration as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing the pixel unit transmission ratio thereby achieving a desirable wide-viewing angle within the display device (Huang, Paragraphs 0063-0064). 

    PNG
    media_image1.png
    577
    683
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    808
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    832
    669
    media_image3.png
    Greyscale


	Regarding Claim 2, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein the first sub-pixel electrode further comprises: a connection segment, connected with the first 

    PNG
    media_image4.png
    808
    627
    media_image4.png
    Greyscale


	Regarding Claim 3, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein the first sub-pixel electrode further comprises a third sub-segment, the third sub-segment is connected with the first main segment, and the third sub-segment is located between the first sub-segment and the second sub-segment (Kim, Figure 2, as annotated below, where either annotation may be used).

    PNG
    media_image5.png
    808
    627
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    832
    669
    media_image6.png
    Greyscale


	Regarding Claim 4, Kim in view of Huang discloses the display apparatus as claimed in claim 3, wherein, the third sub-segment has a curved shape edge (Kim, Figure 2, as annotated below, discloses a curved shaped edge of the third sub-segment).

    PNG
    media_image6.png
    832
    669
    media_image6.png
    Greyscale




	Regarding Claim 6, Kim in view of Huang discloses the display apparatus as claimed in claim 5, wherein the fifth direction is the same as or different from the second direction (Kim, Figure 2, as annotated in the rejection of claim 3 above, discloses that the fifth direction of the third-sub segment is the same as the second direction).

	Regarding Claim 7, Kim in view of Huang discloses the display apparatus as claimed in claim 5, wherein the fifth direction is the same as or different from the third direction (Kim, Figure 2, as annotated in the rejection of claim 3 above, discloses that the fifth direction of the third-sub segment is different from the third direction).

	Regarding Claim 14, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein the pixel unit further comprises a third sub-pixel electrode disposed adjacent to the second sub-pixel electrode, wherein the first sub-pixel electrode corresponds to a first sub-pixel region, the second sub-pixel electrode corresponds to a second sub-pixel region, the third sub-pixel electrode corresponds to a third sub-pixel region, an area of the third sub-pixel region is smaller than or equal to an area of the second sub-pixel region, and the area of the second sub-pixel region or the area of the third sub-pixel region is smaller than an area of the first sub-pixel region (Kim, Figure 2, as annotated in the rejection of claim 1 above, third sub-pixel electrode BE1, where each sub-pixel electrode may be considered as corresponding to a respective sub-pixel region, and where the area of the third sub-pixel region and the second sub-pixel region would be equal to each other and less than the area of the first sub-pixel region).



    PNG
    media_image7.png
    808
    627
    media_image7.png
    Greyscale


	Regarding Claim 16, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein the second sub-segment has a curved shaped edge (Kim, Figure 2, as annotated below, discloses at least a curved shape edge).

    PNG
    media_image8.png
    832
    669
    media_image8.png
    Greyscale

Regarding Claim 17, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein the second direction is the same as or different from the third direction (Kim, Figure 2, as 

	Regarding Claim 18, Kim in view of Huang discloses the display apparatus as claimed in claim 1, wherein segments of the data line extend along the first direction or extend along the fourth direction (Kim, Figure 2, as annotated below, discloses data lines DL1 which extend in the same direction as the first direction, and scan lines SL1).

    PNG
    media_image9.png
    832
    669
    media_image9.png
    Greyscale


. 

    PNG
    media_image10.png
    832
    669
    media_image10.png
    Greyscale


Claim 1, 8-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No.: US 2016/0202565 A1 of record, “Jeong”) in view of Huang.
Regarding Claim 1, Jeong discloses a display apparatus (Figure 6), having a pixel unit (Figure 6), wherein the pixel unit comprises:
A plurality of scan lines, extending along a x direction (Figure 6, scan lines 121; Paragraph 0057);
A plurality of data lines, wherein the scan lines and the data lines intersect each other (Figure 6, data lines 171; Paragraph 0072);
A first sub-pixel electrode (Figure 6, as annotated below, first sub-pixel electrode 191a), comprising:
	A first main segment, extending along a first direction (Figure 6, as annotated below);
		A first sub-segment, extending along a second direction (Figure 6, as annotated below); and
		A second sub-segment, extending along a third direction (Figure 6, as annotated below),
	Wherein the first sub-segment and the second sub-segment are respectively connected with the first main segment and are located at two opposite ends of the first main segment (Figure 6, as annotated below, where the sub-segments are located at two opposite left and right ends of the first main segment); and
	A second sub-pixel electrode, disposed adjacent to the first sub-pixel electrode (Figure 6, as annotated below, second sub-pixel electrode 191a) and comprising:
		A second main segment, extending along a fourth direction (Figure 6, as annotated below),
	Wherein the first direction is different from the fourth direction, the second direction is different from the first direction, and the third direction is different from the first direction (Figure 6, as annotated below discloses that the fourth, second, and third directions differ from the first direction).
Jeong fails to disclose that a first data line of the data lines is disposed between the first sub-pixel electrode and the second sub-pixel electrode, and the first data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; the first data line and a second data line of the data lines are disposed on two opposite sides of the first sub-pixel electrode, respectively, and the second data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; a distance between the first data line and the second data line in the x direction gradually decreases and then gradually increases.
	However, Huang discloses a similar display where a first data line of the data lines is disposed between the first sub-pixel electrode and the second sub-pixel electrode, and the first data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; the first data line and a second data line of the data lines are disposed on two opposite sides of the first sub-pixel electrode, respectively, and the second data line doesn’t cross over the first sub-pixel electrode and the second sub-pixel electrode; a distance between the first data line and the second data line in the x direction gradually decreases and then gradually increases (Huang, Figure 14, as annotated below)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Jeong to include a plurality of data lines with a specific configuration as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing the pixel unit transmission ratio thereby achieving a desirable wide-viewing angle within the display device (Huang, Paragraphs 0063-0064). 

    PNG
    media_image1.png
    577
    683
    media_image1.png
    Greyscale



    PNG
    media_image11.png
    603
    837
    media_image11.png
    Greyscale






    PNG
    media_image12.png
    603
    837
    media_image12.png
    Greyscale


	Regarding Claim 9, Jeong in view of Huang discloses the display apparatus as claimed in claim 8, further comprising a support partially overlapped with the first sub-pixel region (Jeong, Figure 6, support 260 partially overlaps the first sub-pixel region).



	Regarding Claim 11, Jeong in view of Huang discloses the display apparatus as claimed in claim 10, wherein an area in which the support is overlapped with the first sub-pixel region is greater than an area in which the support is overlapped with the second sub-pixel region (Jeong, Figure 6, support 260 overlaps the first sub-pixel region at a greater area than that of the second sub-pixel region).

	Regarding Claim 12, Jeong in view of Huang discloses the display apparatus as claimed in claim 9, wherein the shape of the support is oval-shaped, circular-shaped or cross-shaped (Jeong, Figure 6, support 260 is cross-shaped at least at its center). 

	Regarding Claim 13, Jeong in view of Huang discloses the display apparatus as claimed in claim 9, further comprising a light shielding layer, the light shielding layer comprises a protrusion part (Jeong, Paragraph 0086-0087 disclose a light blocking member, where the entirety of the light blocking member may be considered a protrusion part of a light shielding layer), wherein the support is disposed to be overlapped with the protrusion part (Jeong, Paragraph 0087 discloses that the light shielding layer covers the data line and the gate lines, where Figure 6 discloses that the support 260 also overlaps with the data lines and gate lines and so would also overlap with the light shielding layer). 

	Regarding Claim 18, Jeong in view of Huang discloses the display apparatus as claimed in claim 1, wherein segments of the data line extend along the first direction or extend along the fourth direction (Jeong, Figure 6, as annotated in the rejection of claim 1 above, discloses that the data line 171 at least partially extends in the first vertical direction). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871